Citation Nr: 0739218	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-23 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Service connection for a disability manifested as angina, 
to include as secondary to a service-connected disability.

2.  Service connection for tachycardia syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindo, Associate Counsel




INTRODUCTION

The veteran had active service from August 1970 until March 
1972.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has tachycardia due to service-
connected disability, including his service-connected 
hypertension.  In July 2004, the RO scheduled the veteran for 
a VA examination to include an opinion regarding the etiology 
of his tachycardia.  The examination was conducted, but the 
report failed to include the requested opinion.  The report, 
however, was annotated with the following: Per T/C 10-12-04 
with Dr. Pyle-no cause for ST-less likely than not related 
to service connected disability.  The Board cannot consider 
this annotation to be a valid opinion concerning the etiology 
of the veteran's condition.  It is a second hand report and 
does not contain the VA physician's signature.  The claims 
file, therefore, should be referred to an appropriate 
specialist to determine whether any of the veteran's service-
connected disabilities causes tachycardia.

The veteran filed a claim for service connection for his 
chronic angina as secondary to his service-connected 
hypertension, which the RO characterized as a claim for 
service connection for heart disease (claimed as chronic 
angina) in an October 2004 rating decision.  Service 
connection was denied since medical evidence failed to show 
that the veteran was diagnosed with heart disease.  In his 
July 2005 VA Form 9, the veteran argued that angina can occur 
without the presence of heart disease, and that his chest 
pain was caused by pain from his previous back surgery.  The 
veteran also submitted medical evidence in support of his 
angina claim, in the form of an article from MedicineNet.com 
regarding the causes of chest pain.  The RO sent a letter in 
January 2006 indicating that it was taking the veteran's July 
2005 VA Form 9 statement as a withdrawal of the veteran's 
appeal for angina due to heart disease.  

The veteran has not withdrawn his claim for a disability 
manifested as angina, to include as secondary to a service-
connected disability.  In his February 2006 Statement of 
Accredited Representative in Appealed Case, his 
representative indicated that the veteran was still seeking 
service connection for chronic angina.    Additionally, in 
the May 2007 Appellant's Brief, the veteran's representative 
again indicated that the veteran had not withdrawn his claim 
and was seeking service connection for angina, including as 
secondary to back surgery.

The veteran has not been furnished a supplemental statement 
of the case that addresses the evidence submitted since the 
June 2005 statement of the case. Therefore, the Board is 
required to remand the issue to the RO for issuance of a 
proper supplemental statement of the case. 

Accordingly, the case is REMANDED for the following actions

1.  Refer the veteran's claims file to 
an appropriate specialist to determine 
whether any of the veteran's service-
connected disabilities (post operative 
residuals, herniated nucleus pulposus, 
lumbar spine, antonia of bladder, 
hypertension, ocular hypertension and 
hearing loss), causes tachycardia.  The 
examiner should also address whether 
any of the service-connected 
disabilities aggravates his tachycardia 
beyond its natural progression.  A 
complete rationale must be provided for 
all opinions given.

If the physician determines that it is 
necessary to examine the veteran, a VA 
examination should be scheduled.

2.  The RO should furnish the veteran and 
his representative with a supplemental 
statement of the case with respect to the 
issue of a disability manifested as 
angina, to include as secondary to a 
service-connected disability. The 
supplemental statement of the case should 
include a discussion of all the evidence 
submitted since the June 2005 statement 
of the case.  The RO should also 
adjudicate the claim of service 
connection for tachycardia.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



